Exhibit 10.1

Execution Copy

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of September 15, 2009 (this
“Amendment”), is among Modine Manufacturing Company, a Wisconsin corporation,
any Foreign Subsidiary Borrowers, the Lenders party hereto and JPMorgan Chase
Bank, N.A., a national banking association, as Swing Line Lender, as LC Issuer
and as Agent.

RECITAL

The Borrower, the Lenders party thereto and the Agent are parties to an Amended
and Restated Credit Agreement dated as of July 18, 2008 (as amended or modified
from time to time, the “Credit Agreement”). The Borrower desires to amend the
Credit Agreement and the Agent and the Lenders are willing to do so in
accordance with the terms hereof.

TERMS

In consideration of the premises and of the mutual agreements herein contained,
the parties agree as follows:

ARTICLE 1.

AMENDMENTS

 

 

The Credit Agreement shall be amended as follows:

1.1 The following definitions are added to Article I of the Credit Agreement in
appropriate alphabetical order:

“Dutch Holdco” means a Dutch holding company organized under the laws of the
Netherlands that is acquired by the Borrower in compliance with the terms of
this Agreement and is a Wholly-Owned Subsidiary of the Borrower and owned
directly by the Borrower.

“Modine Austria” means Modine Austria Holding GmbH, a company organized under
the laws of Austria.

“UK Dollar” means Modine UK Dollar, Limited, a Wholly-Owned Subsidiary of the
Borrower.

1.2 The definition of “Stock Purchase Restricted Payment” in Article I of the
Credit Agreement is deleted and the following definitions in Article I of the
Credit Agreement are restated as follows.

“Modine Holding Consolidated Group” means Modine Holding GmbH and its
Subsidiaries existing as of the First Amendment Effective Date, and Modine
Austria when its Capital Stock is transferred to Modine Holding GmbH as
permitted by the terms of this Agreement.

“Modine Holding GmbH” means Modine Holding GmbH, a Wholly-Owned Subsidiary of
the Borrower.

 

-1-



--------------------------------------------------------------------------------

“Restricted Payment” means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Capital Stock of such Person, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Capital Stock of such Person or any option, warrant or other right
to acquire any such Capital Stock of such Person.

1.3 Each reference in Section 2.3 of the Credit Agreement to “Section 4.2(b) of
the Intercreditor Agreement” shall be replaced with “Section 4.1(b) of the
Intercreditor Agreement” and the second paragraph of Section 2.3(b) of the
Credit Agreement is restated as follows:

As used herein, “Asset Sale Net Proceeds” means 100% of all of the Net Cash
Proceeds from any sale, Event of Loss, license, lease or other disposition or
transfer of any assets (including without limitation any Sale and Leaseback
Transaction and any sale permitted under Section 6.17(b) or (c), but excluding
the Excluded Sales described below) in excess of $25,000,000 in aggregate amount
after the First Amendment Effective Date, each payable and effective upon
receipt of such Net Cash Proceeds. As used herein, “Excluded Sales” means
(i) the sale of inventory in the ordinary course of business, (ii) the sale of
obsolete or worn-out property in the ordinary course of business not to exceed
$1,000,000 in the aggregate after the First Amendment Effective Date,
(iii) sales of notes receivable or accounts receivable to the extent permitted
under Section 6.17; (iv) revenues from licenses in existence on the First
Amendment Effective Date, including all renewals, extensions and modifications
thereof and substitutions therefor, (v) the sale or other transfer of any assets
solely among the Borrower and the Subsidiaries which is permitted by the terms
of this Agreement, and (vi) if the Borrower shall deliver to the Agent a
certificate of a Authorized Officer to the effect that the Borrower or its
applicable Subsidiary receiving the Net Cash Proceeds from an Event of Loss
intends to apply the Net Proceeds from such event (or a portion thereof
specified in such certificate), within 180 days after receipt of such Net
Proceeds, to acquire (or replace or rebuild) real property or equipment to be
used in the business of the Borrower or its Subsidiaries, and certifying that no
Default has occurred and is continuing, then such Net Cash Proceeds specified in
such certificate shall be excluded from the prepayment determination required
under the first sentence of this Section 2.3(b), provided that to the extent of
any such Net Cash Proceeds therefrom that have not been so applied by the end of
such 180 day period, such Net Cash Proceeds will not be so excluded, and will be
included in the calculation contained in the first sentence of this
Section 2.3(b) in determining whether a prepayment shall then be required.

1.4 The last sentence of Section 2.27(iv) of the Credit Agreement is restated as
follows: “Each Borrower shall execute and deliver, and cause each Guarantor to
execute and deliver, promptly upon the reasonable request of the Agent, such
agreements and instruments evidencing any intercompany loans or other advances
among the Borrower and its Subsidiaries, or any of them, and all such
intercompany loans or other advances owing by any of the Borrowers or a
Guarantor shall be, and are hereby made, subordinate and junior to the Secured
Obligations and no payments may be made on such intercompany loans or other
advances upon and during the continuance of a Default unless otherwise agreed to
by the Required Lenders.”

 

-2-



--------------------------------------------------------------------------------

1.5 The Borrower has disclosed and represented to the Lenders that on or about
March 31, 2009 it committed to increase the equity capital of Modine Thermal
Systems (Changzhou) Co. Ld. (“Modine China”) in the aggregate amount of
$1,500,000, which commitment was funded in the amount of approximately $400,000
in April of 2009; and in the amount of approximately $1,100,000 in June of 2009.
The proceeds of such increased capital are intended to be used by Modine China
primarily to pay an intercompany receivable owing to the Borrower, subject to
the receipt of required regulatory approvals (such increases, collectively, the
“Modine China Investments”), and the Borrower agrees to cause Modine China to
use such proceeds primarily to pay an intercompany receivable owing to the
Borrower promptly after receipt of such required regulatory approvals.

The Borrower has requested that the Lenders waive any Default caused by the
making of the Modine China Investments effective as of March 31, 2009
immediately prior to time the Modine China Investments were made, and the
Lenders hereby agree to such waiver. The Borrower and the Lenders further agree
that the Modine China Investments shall not reduce the amount of Investments
permitted under Section 6.5(b), but shall reduce the amount of loans and
advances under Section 6.4(h) (in the form after giving effect to this
Amendment). The Borrower and Guarantors acknowledge and agree that the waiver
contained herein and in Section 6.4(h) as revised is a limited, specific, and
one-time waiver as described above and shall not entitle the Borrower or the
Guarantors (or any of them) to a waiver, amendment, modification or other change
to, of or in respect of any provision of any of the Loan Documents in the future
in similar or dissimilar circumstances. Sections 6.4 and 6.5 of the Credit
Agreement are restated as follows:

Section 6.4 Loans or Advances. Neither the Borrower nor any of its Subsidiaries
shall make loans or advances to any Person except:

(a) deposits required by government agencies or public utilities;

(b) existing loans or advances between the Borrower and its Subsidiaries and
between Subsidiaries described under the heading of “Intercompany Loan Balances”
on Schedule 6.16 hereto, but no increase in the amount thereof (except to the
extent increased amounts are permitted under another clause of this
Section 6.4), provided that: (i) this covenant shall not restrict the assignment
of any such “Intercompany Loan Balances” by the holder to the Borrower or a
Guarantor, and (ii) in the event of the sale of Modine Korea as permitted by
Section 6.9(b)(ii) to a Person that is not an Affiliate of the Borrower, the
amount of loans owed by Modine Korea to the Borrower on the date of such sale
may continue to be outstanding after such date, to be repaid on such terms as
the Borrower and such Person may agree;

(c) loans or advances from any Foreign Subsidiaries to the Borrower or any
Guarantor, provided that such loans and advances are evidenced by documents
satisfactory to the Agent and are subordinated to all Secured Obligations on
terms and by agreements satisfactory to the Agent;

(d) loans and advances between the Borrower and the Guarantors, provided that
such loans and advances are evidenced by documents satisfactory to the Agent and
are subordinated to all Secured Obligations on terms and by agreements
satisfactory to the Agent;

 

-3-



--------------------------------------------------------------------------------

(e) loans and advances between Foreign Subsidiaries, provided that such loans
and advances are (i) evidenced by documents satisfactory to the Agent and
(ii) if such loans and advances are owing by a Foreign Subsidiary Borrower or
any Foreign Subsidiary guaranteeing the Obligations of such Foreign Subsidiary
Borrower, subordinated to all Obligations and Rate Management Obligations owing
by such Foreign Subsidiary Borrower on terms and by agreements satisfactory to
the Agent;

(f) a loan by the Borrower to Dutch Holdco consisting solely of the deferred
payment portion of the sale of UK Dollar to Dutch Holdco permitted under
Section 6.9(b)(iii);

(g) a loan by the Borrower to Modine Holding GmbH consisting solely of the
deferred payment portion of the sale of Modine Austria GmbH to Modine Holding
GmbH permitted under Section 6.9(b)(iv), provided that the Borrower will take or
cause its Subsidiaries to take all action to ensure that all obligations under
such loan do and will rank at least pari passu in right of payment with all of
the present and future unsubordinated Indebtedness of Modine Holding GmbH,
except to the extent: (i) otherwise required under German law, or (ii) such
Indebtedness is secured by Permitted Encumbrances or other Liens permitted under
Section 6.6; and

(h) other loans and advances made in the ordinary course of business not
exceeding (i) $10,000,000 in the aggregate at any time outstanding, minus
(ii) (A) $1,500,000, which is the aggregate amount of the increase in the
registered capital of Modine Thermal Systems (Changzhou) Co. Ld., a Wholly-Owned
Subsidiary of the Borrower, made in April and June of 2009, less (B) the amount
by which such increase in registered capital of Modine Thermal Systems
(Changzhou) Co. Ld is decreased after the date of the Second Amendment to this
Agreement and returned to the Borrower in cash.

provided that after giving effect to the making of any loans, advances or
deposits permitted by clause (a), (b), (c), (d), (e), (f), (g) or (h) of this
Section, no Default or Unmatured Default shall have occurred and be continuing.

Notwithstanding anything herein to the contrary, the Borrower will not, nor will
it permit any Subsidiary to, make any loans and advances to Modine Korea, any
member of the Modine Holding Consolidated Group or any Domestic Subsidiary that
is not a Guarantor at any time on or after the First Amendment Effective Date
other than as permitted under clause (g) above, provided that this Section 6.4
shall not restrict loans and advances between members of the Modine Holding
Consolidated Group.

Section 6.5 Investments and Acquisitions.

(a) The Borrower will not, nor will it permit any Subsidiary to, make or suffer
to exist any Investments (including without limitation, loans and advances to,
and other Investments in, Subsidiaries), or commitments therefor, or to create
any Subsidiary or to become or remain a partner in any partnership or joint
venture, or to make any Acquisition of any Person, except:

(i) Cash Equivalent Investments.

 

-4-



--------------------------------------------------------------------------------

(ii) (x) Existing Investments in Subsidiaries as of the First Amendment
Effective Date, but no increase in the amount thereof other than an increase in
the registered capital of Modine Thermal Systems (Changzhou) Co. Ld. in the
amount of $1,500,000, and (y) other Investments described in Schedule 6.5, but
no increase in the amount thereof, as reduced from time to time.

(iii) Investments comprised of capital contributions (whether in the form of
cash, a note, or other assets) to a Subsidiary or other special-purpose entity
created solely to engage in a Qualified Receivables Transaction.

(iv) Rate Management Transactions permitted by Section 6.20 and guaranties by
the Borrower and its Subsidiaries of such Rate Management Obligations.

(v) Loans and advances permitted by Section 6.4.

(vi) The acquisition of Dutch Holdco and the following Investments in Dutch
Holdco: (x) a cash capital contribution or purchase price of up to €35,000, and
(y) the contribution of the beneficial interest in the Capital Stock of Modine
Korea (and for the avoidance of doubt, such contribution will not include any
transfer of the intercompany loans owed by Modine Korea to the Borrower).

(vii) The Acquisition by Dutch Holdco of UK Dollar in compliance with the terms
of this Agreement.

(viii) The Acquisition by Modine Holding GmbH of Modine Austria in compliance
with the terms of this Agreement.

(b) The Borrower and its Subsidiaries may make and have outstanding other
Investments, provided that no Default or Unmatured Default exists at the time
such Investment is made or would be caused thereby and at no time shall the
aggregate outstanding amount of all such other Investments existing and
permitted under this Section 6.5(b) exceed $1,000,000.

Notwithstanding anything herein to the contrary, the Borrower will not, nor will
it permit any Subsidiary to, make any Investments (including without limitation,
loans and advances to, and other Investments) to Modine Korea, any member of the
Modine Holding Consolidated Group or any Domestic Subsidiary that is not a
Guarantor at any time on or after the First Amendment Effective Date other than
the loan to Modine Holding GmbH permitted under Section 6.4(g), provided that
this Section 6.5 shall not restrict Investments between members of the Modine
Holding Consolidated Group.

1.6 Section 6.9 of the Credit Agreement is restated as follows:

Section 6.9 Consolidations, Mergers and Sales of Assets. The Borrower will not,
nor will it permit any Subsidiary to, consolidate or merge with or into, or
sell, lease or otherwise transfer all or any substantial part of its assets to,
any other Person, or discontinue or eliminate any business line or segment,
provided that:

(a) Subsidiaries of the Borrower may merge into the Borrower or a Wholly-Owned
Subsidiary,

 

-5-



--------------------------------------------------------------------------------

(b) the foregoing limitation on the sale, lease or other transfer of assets and
on the discontinuation or elimination of a business line or segment shall not
prohibit:

(i) sales of inventory in the ordinary course of business;

(ii) sale or other disposition of Modine Korea, whether by sale or other
disposition of Capital Stock or assets, and other assets owned by Foreign
Subsidiaries related to the Korean-based vehicular HVAC business;

(iii) if no Default or Unmatured Default shall have occurred and be continuing
or would be caused thereby, the sale of the Capital Stock of UK Dollar owned by
the Borrower to Dutch Holdco for a purchase price equal to the fair value of UK
Dollar, to be determined based on a valuation by Ernst & Young (or another
global valuation company of comparable reputation selected by the Borrower) or
otherwise determined in a manner acceptable to the Agent, on cash and deferred
payment terms to be determined, provided that: (x) if such sale of UK Dollar is
consummated contemporaneously with the sale of Modine Korea to any Person that
is not an Affiliate of the Borrower, the cash portion of the purchase price of
UK Dollar will be not less than the Net Cash Proceeds payable to Dutch Holdco
from such sale of Modine Korea; (y) if such sale of Modine Korea is consummated
subsequent to such sale of UK Dollar, Dutch Holdco shall be obligated to prepay
the deferred payment portion of the purchase price of UK Dollar in an amount
equal to the Net Cash Proceeds payable to Dutch Holdco from such sale of Modine
Korea; and (z) all other terms and conditions of the deferred payment portion of
the purchase price of UK Dollar shall be reasonably satisfactory to the Agent.
For the avoidance of doubt, the Net Cash Proceeds payable to Dutch Holdco for
the sale of Modine Korea will not include any payment of the intercompany loans
owed by Modine Korea to the Borrower and permitted under Section 6.4(b). When
computing the Net Cash Proceeds from the sale of Modine Korea that are to be
applied in accordance with Section 2.3 there shall not be subtracted from the
gross proceeds of such sale any portion of such proceeds applied to the
prepayment of the deferred payment portion of the purchase price of UK Dollar.

(iv) if no Default or Unmatured Default shall have occurred and be continuing or
would be caused thereby, the sale of Modine Austria to Modine Holding GmbH,
provided that Modine Holding GmbH is a Wholly-Owned Subsidiary at the time of
such sale, for a purchase price based on the fair value of Modine Austria to be
determined based on a valuation by Ernst & Young or otherwise determined in a
manner acceptable to the Agent, provided that such price shall not be less than
€11,000,000 (as adjusted based on any changes to the balance sheet of Modine
Austria between March 31, 2009 and closing of the sale), and such purchase price
is payable as follows: (x) at least €1,500,000 payable in cash at the closing of
the sale, (y) the assignment to the Borrower by Modine Holding GmbH of an
existing loan in the amount of €3,500,000 owing by UK Dollar to Modine Holding
GmbH, which assignment shall be on terms and conditions satisfactory to the
Agent, and (z) the balance of the purchase price will be paid with a promissory
note with a maturity of not more than three years, interest payable at the rate
of one year EURIBOR + 300 bps, payable quarterly and reset annually on each
December 1 and otherwise on terms and conditions

 

-6-



--------------------------------------------------------------------------------

satisfactory to the Agent and without any restrictions on the payment or
prepayment thereof (whether in connection with any agreement governing any
Indebtedness of Modine Holding GmbH or any of its Subsidiaries or otherwise);

(v) leases, sales or other dispositions of Property that, together with all
other Property of the Borrower and its Subsidiaries previously leased, sold or
disposed of as permitted by this clause (v) during the twelve-month period
ending with the month in which any such lease, sale or other disposition occurs,
do not constitute a Substantial Portion of the Property of the Borrower and its
Subsidiaries, provided that, after giving effect to any such lease, sale or
other disposition, no Default or Unmatured Default shall have occurred and be
continuing;

(vi) any transfer of an interest in accounts or notes receivable and related
assets permitted under Section 6.17; and

(vii) any transfer of assets pursuant to an Investment permitted under
Section 6.5.

(c) the foregoing limitation on the discontinuation or elimination of any
business line or segment shall not prohibit the liquidation and dissolution of
any Subsidiary or the discontinuation or elimination of any business line or
segment, provided that (i) the Borrower shall have reasonably determined that
such business line or segment being discontinued or eliminated is a non-core
business of the Borrower and its Subsidiaries, (ii) any sale of assets relating
to any discontinuation or elimination of any business line or segment or any
liquidation or dissolution of any Subsidiary shall be subject to the limitation
on the sale, lease or other transfer of assets described in Section 6.9(b) and
the prepayment requirements under Section 2.3(b) and the other terms of this
Agreement, and (iii) after giving effect to any such liquidation or dissolution
or discontinuation or elimination of any business line or segment, no Default or
Unmatured Default shall have occurred and be continuing or would caused thereby.

1.7 The following is added to the end of Section 6.16 of the Credit Agreement

Notwithstanding anything herein to the contrary, Dutch Holdco not shall incur
any Indebtedness (other than owing to the Borrower and constituting loans
permitted under Section 6.4), conduct any material business other than acting as
a holding company or grant any Lien on any of its assets (other than in favor of
the Borrower to secure its permitted Indebtedness to the Borrower and Liens
described in clauses (a-d) and (h) of the definition of Permitted Encumbrances)
at any time.

1.8 Section 6.21 of the Credit Agreement is restated as follows:

Section 6.21 Affiliates. The Borrower will not, and will not permit any
Subsidiary to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except (i) in the ordinary course of business and
pursuant to the reasonable requirements of the Borrower’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Borrower or
such Subsidiary than the Borrower or such Subsidiary would obtain in a
comparable arms-length transaction, (ii) transactions between the Borrower or
any Subsidiary, on the one hand, and any Subsidiary or other special-purpose
entity created to engage solely in a Qualified Receivables Transaction,
(iii) transactions between

 

-7-



--------------------------------------------------------------------------------

the Borrower and Dutch Holdco permitted under Section 6.4(f), 6.5(a)(vi),
6.5(a)(vii) or 6.9(b)(iii) hereof, and (iv) transactions between the Borrower
and Modine Holding GmbH permitted under Section 6.4(g), 6.5(a) (viii) or
6.9(b)(iv) hereof.

1.9 Section 10.12 of the Credit Agreement is amended by adding the following to
the end thereof: “Without limiting the foregoing, the Lenders hereby irrevocably
empower and authorize JPMorgan, in its capacity as Agent or as Collateral Agent,
to execute and deliver on their behalf any agreements, documents or instruments
as shall be necessary or appropriate to effect any releases of, and the Agent
and Collateral Agent (provided it is allowed to do so under the terms of the
Intercreditor Agreement) shall release, any Lien on the Capital Stock of UK
Dollar in connection with the sale thereof under Section 6.9(b)(iii) or on the
Capital Stock of Modine Austria connection with the sale thereof under
Section 6.9(b)(iv).”

1.10 On July 8, 2009, the Borrower made an optional principal payment of
Advances that reduced the aggregate outstanding principal amount of the Advances
to $87,000,000, and made a further optional principal payment of the Advances
that reduced the aggregate outstanding principal amount of the Advances to
$82,000,000. Section 4.2(b) of the Intercreditor Agreement required that such
principal payments be paid into the Collateral Agent Intercreditor Collateral
Account (as defined in the Intercreditor Agreement), to the extent that such
principal payments caused the outstanding principal amount of the Advances to be
less than $94,000,000, but such amounts were not so deposited and a Default has
occurred under Section 7.3 of the Credit Agreement. The Borrower has requested
that the Lenders waive such Default caused by the making of the prepayments, and
the Lenders hereby agree to such waiver provided that the Borrower borrow
$12,000,000 under the Credit Agreement (resulting in an aggregate principal
balance of all Advances of $94,000,000) and deposit such borrowings in the
Collateral Agent Intercreditor Collateral Account (as defined in the
Intercreditor Agreement). On a one time basis only for such $12,000,000 Advance,
the Lenders agree that such Advance may be made on the same Business Day as it
is requested provided such Advance is made as a Floating Rate Advance. The
Borrower and Guarantors acknowledge and agree that this waiver is a limited,
specific, and one-time waiver as described above and shall not entitle the
Borrower or the Guarantors (or any of them) to a waiver, amendment, modification
or other change to, of or in respect of any provision of any of the Loan
Documents in the future in similar or dissimilar circumstances.

1.11 Schedules 6.5 and 6.16 to the Credit Agreement are replaced with Schedules
6.5 and 6.16 attached hereto.

 

-8-



--------------------------------------------------------------------------------

ARTICLE 2.

REPRESENTATIONS

The Borrower represents and warrants to the Agent and the Lenders that:

2.1 The execution, delivery and performance of this Amendment are within its
powers, have been duly authorized by the Borrower and are not in contravention
of any requirement of law. This Amendment is the legal, valid and binding
obligations of the Borrower, enforceable against it in accordance with the terms
thereof, except to the extent the enforcement thereof may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

2.2 After giving effect to the amendments herein contained and the amendments to
Note Purchase Documents being delivered pursuant to Section 3.2 hereof and the
borrowing and actions required under Section 1.10 of this Amendment, the
representations and warranties contained in the Credit Agreement and the
representations and warranties contained in the other Loan Documents are true on
and as of the date hereof with the same force and effect as if made on and as of
the date hereof, except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct on and as of such earlier date, and no
Default or Unmatured Default exists or has occurred and is continuing on the
date hereof.

2.3 Complete and correct copies of the amendment to the 2005 Note Purchase
Agreement, the amendment to the 2006 Note Purchase Documents, and all agreements
and documents executed in connection therewith have been delivered to the
Lenders and such amendments and other agreements and documents are being
executed simultaneously herewith, and neither the Borrower nor any Subsidiary
thereof has paid (or promised to pay) any amendment fee or any other direct or
indirect compensation to any Senior Note Holder or any of their respective
Affiliates, attorneys, agents, consultants or other representatives (other than
as set forth in such amendments and other agreements and documents) or to any
other creditor of the Borrower or any Subsidiary in connection with the
transactions contemplated thereby.

2.4 All obligations under the loans from the Borrower to Modine Holding GmbH
will rank at least pari passu in right of payment with all other present and
future unsubordinated Indebtedness of Modine Holding GmbH, except to the extent
otherwise required under German law or such Indebtedness is secured by Permitted
Encumbrances or other Liens permitted under Section 6.6, and such loans and the
related documentation and performance thereunder will not violate (a) any law,
rule, regulation, order, writ, judgment, injunction, decree or award binding on
Modine Holding GmbH or any of its Subsidiaries, (b) Modine Holding GmbH’s or any
Subsidiary’s organizational documents, or (c) the provisions of any indenture,
instrument or agreement to which Modine Holding GmbH or any of its Subsidiaries
is a party or is subject, or by which it, or its Property, is bound, or conflict
with or constitute a default thereunder, or result in, or require, the creation
or imposition of any Lien in, of or on the Property of Modine Holding GmbH or
any of its Subsidiaries pursuant to the terms of any such indenture, instrument
or agreement.

ARTICLE 3.

CONDITIONS PRECEDENT

This Amendment shall become effective as of the date hereof, provided that each
of the following has been satisfied:

3.1 This Amendment shall be signed by the Borrower, the Agent and the Required
Lenders.

 

-9-



--------------------------------------------------------------------------------

3.2 The Lenders shall have received an amendment to the 2005 Note Purchase
Documents, an amendment to the 2006 Note Purchase Note Documents and all
agreements and documents executed in connection therewith, and all such
amendments and other agreements and documents shall be executed simultaneously
herewith and shall be satisfactory to the Agent.

3.3 The Consent and Agreement to this Amendment shall be signed by all parties
thereto.

3.4 The Borrowers and the Guarantors shall have executed and delivered such
other agreements and instruments, and satisfied such other conditions in
connection with this Amendment as required by the Agent.

ARTICLE 4.

MISCELLANEOUS.

4.1 References in the Loan Documents to the Credit Agreement shall be deemed to
be references to the Credit Agreement as amended hereby and as further amended
from time to time. This Agreement is a Loan Document. Terms used but not defined
herein shall have the respective meanings ascribed thereto in the Credit
Agreement. This Agreement is a Loan Document.

4.2 Except as expressly amended hereby, each of the Borrower and each Guarantor
agrees that the Loan Documents are ratified and confirmed and shall remain in
full force and effect and that it has no set off, counterclaim, defense or other
claim or dispute with respect to any of the foregoing.

4.3 Each of the Borrower and each Guarantor represents and warrants that it is
not aware of any claims or causes of action against the Agent, any Lender or any
of their respective affiliates, successors or assigns, and that it has no
defenses, offsets or counterclaims with respect to the Obligations.
Notwithstanding this representation and as further consideration for the
agreements and understandings herein, the Borrower and each Guarantor, on behalf
of itself and its Subsidiaries, employees, agents, executors, heirs, successors
and assigns (the “Releasing Parties”), hereby releases the Agent, each Lender
and their respective predecessors, officers, directors, employees, agents,
attorneys, affiliates, subsidiaries, successors and assigns (the “Released
Parties”), from any liability, claim, right or cause of action which now exists
or hereafter arises as a result of acts, omissions or events occurring on or
prior to the date hereof, whether known or unknown, including but not limited to
claims arising from or in any way related to this Agreement, the other Loan
Documents, all transactions relating to this Agreement or any of the other Loan
Documents or the business relationship among, or any other transactions or
dealings among the Releasing Parties or any of them and the Released Parties or
any of them.

4.4 Each of the Borrower and each Guarantor acknowledges and agrees that each of
the Agent and the Lenders has fully performed all of its obligations under all
Loan Documents, and that all actions taken by the Agent and the Lenders are
reasonable and appropriate under the circumstances and within their rights under
the Loan Documents. The actions of each of the Agent and the Lenders taken
pursuant to this Agreement and the documents referred to herein are in
furtherance of their efforts as secured lenders seeking to collect the
obligations owed to them. Nothing contained in this Agreement shall be deemed to
create a partnership, joint venture or agency relationship of any nature between
the Borrower, its Subsidiaries, the Agent and the Lenders. The Borrowers, its
Subsidiaries, the Agent and the Lenders agree that notwithstanding the
provisions of this Agreement, each of the Borrowers and its Subsidiaries remain
in control of their respective business operations and determine the business
plans (including employment, management and operating directions) for its
business.

 

-10-



--------------------------------------------------------------------------------

4.5 This Agreement may be signed upon any number of counterparts with the same
effect as if the signatures thereto and hereto were upon the same instrument and
signatures sent by facsimile or electronic mail message shall be enforceable as
originals.

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties signing this Amendment have caused this
Amendment to be executed, delivered and effective as of the date first above
written .

 

MODINE MANUFACTURING COMPANY By:  

/s/ Bradley C. Richardson

Title:   Executive Vice President – Corporate Strategy & Chief Financial Officer

 

-12-



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as the Agent, as the Swing Line Lender, as the LC
Issuer and as a Lender By:  

/s/ Krys Szvenski

Title:   Vice President

 

-13-



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Documentation Agent and as a Lender By:  

 

Title:  

 

 

-14-



--------------------------------------------------------------------------------

M&I MARSHALL & ILSLEY BANK, as a Documentation Agent and as a Lender By:  

/s/ illegible

Title:   Assistant Vice President By:  

/s/ Gina A. Peter

Title:   Senior Vice President

 

-15-



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Documentation Agent and as a Lender By:  

/s/ illegible

Title:   Senior Vice President

 

-16-



--------------------------------------------------------------------------------

DRESDNER BANK AG, as a Lender By:  

/s/ Franz Brugger

Title:   Director By:  

/s/ Ekkehard Albrecht

Title:   Director

 

-17-



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Caroline V. Krider

Title:   Vice President and Senior Lender

 

-18-



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ Heather A. Whiting

Title:   Vice President

 

-19-



--------------------------------------------------------------------------------

CONSENT AND AGREEMENT

As of the date and year first above written, each of the undersigned hereby
fully consents to the terms and provisions of the above Amendment and the
consummation of the transactions contemplated thereby, and acknowledges and
agrees to all terms and provisions of the above Amendment applicable to it,
including without limitation all covenants, representations and warranties,
releases, indemnifications, and all other terms and provisions.

 

MODINE, INC. By:  

/s/ William K. Langan

Title:   President MODINE ECD, INC. By:  

/s/ Bradley C. Richardson

Title:   Vice President & Assistant Treasurer

 

-20-